IN THE SUPREME COUkT OF THE STATE OF MONTANA



IN RE 1998 RULES FOR
ADMISSION TO THE BAR                                               ORDER
  F MONTANA


       This Court has determined that it is necessary to amend Section IV of the 1998 Rules
for Admission to the State Bar of Montana to require the use of an application form from the
State Bar of Montana for attorney applicants who desire to appearpro hat vice in a court of
this state. Accordingly,
       IT IS HEREBY ORDERED that effective afla+~               /$3 , 1999,SectionIVofthe
1998 Rules for Admission to the State Bar of Montana is a     ended as follows:




      Montana. The apolication form will reauire that the applicant orovide the
      following information:
             1.     ...
             .




      the State Bar of Montana. The anolication will then be reviewed bv the State
      Bar of Montana which shall certifv the number of mior annearances the
      applicant has been granted under Section IV-C and whether or not the
      applicant has provided the requisite information. Uoon certification, the State
      Bar shall forward the application and to the appropriate court. The court shall
      enter an order mantine or refusing the annlication and. if the aonlicant is
      refused. the court shall state its reasons. A CODY of the court’s order shall be
      mailed to the annlicant. counsel of record and the State Bar of Montana. The
      State Bar of Montana shall maintain a record of all DYO hnc vice aoalications
      as a oublic record. Attomevs aunearing uro hnc vice shall notifv the State Bar
      of Montana uuon conclusion of the matter in which the attornev auueared.
       E.      .
       F.      .




       The Clerk is directed to provide copies of this Order to the State Bar of Montana to
the Administrator of the Board of Bar Examiners; to all members of the commission on
Admission Rules Revision; to West Group; to the Code Commissioner and Director of Legal
Services at the Montana Legislative Services Division; to each of the Clerks of the District
Courts of Montana; and to Sally Hilander at The Montana Lawyer magazine with the request
that this Order be publishe :d in the next possible issue.
       DATED this /B 2 $of ?ik

                                                             Chief Justice